Concurring Opinion by
Hoffman, J.:
Appellants bring this appeal in an effort once again to glean justice out of entrenched, out-dated doctrines that have to this date denied injured parties relief. Appellants ask us to abolish the doctrine of sovereign immunity, and permit the instant case to be tried on its merits in the court below.
On October 18, 1971, minor plaintiff, Laurie Ann Hill, was engaging in a physical education class in her school. During this class, and at the specific instruction of her teacher, minor plaintiff allegedly sustained injuries when she ivas directed to attempt certain gymnastic exercises against her will. Preliminary objections to plaintiffs’ complaint were sustained, on the *256ground that the school district as a subdivision of Pennsylvania was immune from liability.
I must reassert my disfavor with the continued application of this doctrine to shield political subdivisions from liability. As Justice Roberts said in his dissent to Laughner v. Allegheny County, 436 Pa. 572, 576, 261 A. 2d 607 (1970), “With charitable immunity rejected, I can see no reason for the majority’s refusal to likewise reject governmental immunity .... Surely this Court has permitted too many years to pass without correcting the injustices produced by its own doctrine.” I must add this case to the other decisions where I have called for the end of this inequitable doctrine. Ayala v. Philadelphia Board of Public Education (concurring opinion) 223 Pa. Superior Ct. 171-72, 297 A. 2d 495-96 (1972); Flisek v. Star Fireworks, Inc., (dissenting opinion) 220 Pa. Superior Ct. 350, 286 A. 2d 673 (1971).
For the above stated reasons, I concur in the result of the majority.
Spaulding and Packed, JJ., join in this concurring opinion.